DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 12 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, and its respective dependent claims, the claimed subject matter of claim 11 is unclear to the examiner. Paragraphs 0053, 0056, 
Regarding claim 12, the claimed subject matter of claim 12, is unclear to the examiner. Paragraph 0021 discloses the claimed subject matter; however, the applicant’s specification does not reasonably convey the interconnection and interrelationship of the claimed subject matter. Claim 12, and its respective dependent claims, are thereby rejected and will be examined as best understood.
Regarding claim 17, and its respective dependent claims, the claimed subject matter of claim 17, is unclear to the examiner. Paragraphs 0051 and 0052 discloses the claimed subject matter; however, the applicant’s specification does not reasonably convey the interconnection and interrelationship of the claimed subject matter. Claim 17, and its respective dependent claims, are thereby rejected and will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (hereinafter Mann) (US20160135332).
Regarding claim 1, Mann discloses an electronic device, comprising: 
a body (122) having a receiving housing (106) and an opening (Figure 1); 
a function module (118) disposed in the receiving housing; 
a transmission module (114) configured to transmit a signal (Paragraph 0018)  between a first end of the transmission module and a second end of the transmission module, the first end of the transmission module being located in the receiving housing, the second end of the transmission module being located outside the receiving housing (Paragraphs 0018,0033-0035,0040); and 
a heat dissipation module (110) (Paragraph 0034)  disposed along the transmission module, being configured to transfer heat generated by the function module to the second end of the transmission module.


    PNG
    media_image1.png
    553
    762
    media_image1.png
    Greyscale


Regarding claim 2, Mann discloses the electronic device according to claim 1, further comprising: a transmission device (116) including the transmission module and the heat dissipation module.

Regarding claim 3, Mann discloses the electronic device according to claim 2, wherein the heat dissipation module covers an outside of the transmission module (Figure 1).

Regarding claim 4, Mann discloses the electronic device according to claim 1, wherein: the heat dissipation module is configured to reduce interference by the heat dissipation 

Regarding claim 5, Mann discloses the electronic device according to claim 1, further comprising: a heat conduction module (104) Paragraph 0034) disposed in the receiving housing, abutting or being connected to the function module, and abutting or being connected to the heat dissipation module, the heat conduction module being configured to transfer heat generated by the function module to the heat dissipation module.

Regarding claim 6, Mann discloses the electronic device according to claim 1, further comprising: an external module (108) (Paragraph 0037) disposed outside the receiving housing, covering an outside (Figure 1) of the heat dissipation module, being configured to reduce a contact between the heat dissipation module and the external environment, wherein: the second end of the transmission module is located outside the receiving house through the opening; and a heat dissipation path (Figure 1) (Paragraph 0037 – In embodiments, a thickness and surface contour or texture of electrically insulative layer 108 may be specified to promote heat dissipation from the outer surface of electrical cord 116.  For example, a layer 108 thickness of 3 mm combined with ridges or grooves formed on the outer surface of layer 108 may increase the thermal dissipation capability) is disposed at the external module, a portion of the heat dissipation module in the external module dissipating heat with external environment through the heat dissipation path (Figure 1).


    PNG
    media_image2.png
    553
    759
    media_image2.png
    Greyscale


Regarding claim 9, Mann discloses the electronic device according to claim 6, wherein: at least two heat dissipation paths are disposed along a circumferential direction of the external module at an interval; or, the heat dissipation paths are spirally disposed along the circumferential direction of the external module (Figure 1) (Paragraph 0031).
Regarding claim 10, Mann discloses the electronic device according to claim 1, further comprising: a second heat-conducting member (120) disposed in the receiving housing, covering the outside of the heat dissipation module so that the heat dissipation module absorbs heat from the receiving housing through the second heat conducting member.

claim 13, Mann discloses the electronic device according to claim 1, wherein: the heat dissipation module abuts the transmission module; or a gap (by way of 112) is located between the heat dissipation module and the transmission module.

Regarding claim 15, Mann discloses the electronic device according to claim 1, wherein: a first end of the heat dissipation module is fixed on the first end of the transmission module (Figure 1); a first distance is located between the first end of the heat dissipation module and the function module (by way of heat conduction module 104); and a second end of the heat dissipation module is fixed on the second end of the transmission module (Figure 1).

Regarding claim 16, Mann discloses the electronic device according to claim 1, wherein: the heat dissipation module and the transmission module are disposed side by side* (Figure 1), and an external module (108) disposed outside the receiving housing covers an outside of the heat dissipation module.
	*Examiner’s note: the examiner has interpreted “side by side,” as ‘parallel.’

Regarding claim 17, as best understood, Mann discloses the electronic device according to claim 1, wherein: the body is a shell of the electronic device; a first interface is disposed at the opening, and is configured to be connected to a first device; and the transmission module and the heat dissipation module are extensions of the interface, the interface being moved to the opening of the shell through the transmission module and the heat dissipation module (Paragraph 0020).

Regarding claim 18, as best understood, Mann discloses the electronic device according to claim 17, wherein: the electronic device is a case hosting a desktop computer, the first interface is a headphone interface or a universal serial bus (USB) interface, and the function module is a processor. – is the functional module a desktop computer?? A moveable desktop computer?!

Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



19 June 2021